UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

 

GREENVILLE DIVISION
UNITED STATES ex rel.
CANDI SIBLEY PLAINTIFF
v. Civil No. 4:17-cv-00053-GHD-RP
DELTA REGIONAL MEDICAL CENTER DEFENDANT
MEMORANDUM OPINION

 

The Court presently has before it a motion to suspend the briefing [64] on the United States’
motion to dismiss in this matter.

Relator instituted this qui tam action against Defendant, alleging Defendant committed nu-
merous EMTALA violations, and as such, Defendant fraudulently obtained Medicaid/Medicare
reimbursements to which it was not entitled. Defendant moved to dismiss the complaint for failure
to state a claim. The Court ordered the United States government to brief the Court on its position
on the merits of Relator’s claims. The Government responded by also filing a motion to dismiss
most of Relator’s claims pursuant to 31 U.S.C. § 3730(0)(2)(A).

The standard applied to the Govemment’s motion to dismiss under § 3730(c)(2)(A) is an
unresolved question of law in the Fifth Circuit. The Government asserts in its motion to dismiss
that the Fifth Circuit would likely hold that the Government possesses unilateral power to dismiss
qui tam suits, and therefore, this Court should dismiss Relator’s case here. See Riley v. St. Luke's
Episcopal Hosp., 252 F.3d 749, 753-54 (5th Cir. 2001) (dicta stating that “the government retains
the unilateral power to dismiss an action notwithstanding the objections of the [relator]”). Alter-
natively, the Government assertes that even under a more deferential standard laid out in U.S. ex
rel. Sequoia Orange Co. v. Baird-Neece Packing Corp., 151 F.3d 1139 (9th Cir. 1998), cert. de-

nied, 525 U.S. 1067 (1999), the claims should be still dismissed. In Sequioa Orange, the Ninth

Circuit held that while the United States may not dismiss an action unilaterally, it may do so when
dismissal has a rational relation to a valid government purpose. Id. at 1145. The Government
claims that proceeding on Relator’s claims would threaten to interfere with the Department of
Health and Human Services enforcement process of EMTALA violations, that it would drain sig-
nificant government resources, and that Relator failed to allege any viable false claims.

Relator responded with the present motion. Relator’s counsel is also the counsel for relator
in United States ex rel. W Blake Vanderlan, v. Jackson HMA, LLC, No. 3:15-cv-00767-DPJ-FKB,
a separate, but similar, action in the Southern District of Mississippi. The United States has like-
wise filed a motion to dismiss in Vanderlan. The relator in Vanderlan has filed a motion to reopen
discovery in that case to oppose the Government’s motion. Relator here asks this Court to suspend
briefing and ruling on the Government’s motion to dismiss until the Vanderlan Court rules on the
motion to reopen discovery in that case, because the Relator may seek similar relief in the case sub
judice.

The Court finds this request without merit. This Court will not delay this case on the
grounds that Relator’s counsel may succeed in reopening discovery in an entirely different case at
a different stage in litigation. The Court is further of the opinion that evidentiary discovery would
not be warranted on the Government’s motion to dismiss. Section 3730 provides that “[t]he Gov-
ernment may dismiss the action notwithstanding the objections of the person initiating the action
if` the person has been notified by the Government of the filing of the motion and the court has
provided the person with an opportunity for a hearing on the motion.” 31 U.S.C. § 3730(c)(2)(A).
Relator’s opportunity to respond to the government’s motion constitutes an opportunity to be heard
on the motion. U.S. ex rel. Nicholson v. Spigelman, No. 10 C 3361, 2011 WL 2683161, at *3 (N.D.

Ill. July 8, 2011) (citing Green v. Internal Revenue Serv., 2008 WL 5378120, at *2 (N.D.N.Y. Dec.

23, 2008); United States ex rel. Pentagerz Techs. Int'l Ltd. v. United States, 2001 WL 770940, at
*7 n. 13 (S.D.N.Y. July 10, 2011)). The Nicholson court, addressing a relator’s argument that she
was entitled to “an evidentiary hearing and discovery” in response to the Govemment’s motion to
dismiss noted that “Congress did not intend ‘that evidentiary hearings be granted as a matter of
right.’” ]a’. (quoting S. Rep. No. 99-345, at 26(1986)). Courts have further noted that when the
Government asserts a qui ram action should be dismissed due to costs in proceeding with litigation,
permitting discovery inquiries into the Government’s motivation for dismissal frustrates “the very
purpose[] behind the Government's motion to dismiss.” Ria'enour v. Kaiser-Hil[ Co., 397 F.3d 925,
938 (10th Cir. 2005) (affirming district conrt’s denial of discovery on Government’s motion to
dismiss qui lam action).

Accordingly, the motion to suspend the briefing schedule is denied. Relator shall file her
response to the Government’s motion to dismiss by January 14, 2019.

An order in accordance with this opinion shall issue.

%A/Da~ez>

sEi\n’oR U.s. DISTRICT JUDGE

»»Q"
This the /7day of December, 2018.

